Exhibit 10.5

 

FIRST AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, AND
ASSIGNMENT OF RENTAL

 

THIS FIRST AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
AND ASSIGNMENT OF RENTAL (this “Amendment”) is entered into as of this       
day of                           , 2008, by and between Credit Union Liquidity
Services, LLC, a Texas limited liability company (formerly known as Texans
Commercial Capital, LLC, a Texas limited liability company) (“Lender”), and
Behringer Harvard Mountain Village, LLC (“Borrower”), a Colorado limited
liability company.

 

Recitals

 

A.            Borrower and Lender have executed that certain Construction Loan
Agreement dated as of September 29, 2006 (“Loan Agreement”) with respect to a
loan in the original principal amount of Thirty-one Million Six Hundred Fifty
Thousand and No/100 Dollars ($31,650,000) (the “Loan”).  The Loan is evidenced
by a Note (“Note”) from Borrower to Lender, dated as of September 29, 2006 in
the amount of the Loan.  The Note and Loan are secured by a Deed of Trust,
Security Agreement, Financing Statement, and Assignment of Rental dated as of
September 29, 2006 recorded as Instrument No. 387559, in the real property
records in San Miguel County, Colorado (the “Deed of Trust”) encumbering, inter
alia, the real property of which is more particularly described on Exhibit A
attached hereto and incorporated herein by this reference.  Simultaneously with
the execution hereof, Borrower and Lender entered into a First Modification
Agreement (“Modification Agreement”) to modify certain terms and conditions of
the Loan.  (The Note, the Loan Agreement, the Deed of Trust, the Modification
Agreement, and all other documents that evidence and secure the Loan, as
modified from time to time, collectively are referred to as the “Loan
Documents”.)

 

B.            Borrower and Lender now propose to modify certain of the terms and
provisions of the Deed of Trust.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

Agreements

 

1.             Defined Terms.  All capitalized terms in this Amendment which are
not otherwise defined herein shall have the meaning ascribed to such terms in
the Deed of Trust.

 

2.             Amendment of Certain Definitions and Provisions.

 

(a)           The references to October 1, 2009 and October 1, 2010 appearing in
the definition of “Note” in Section 1.1 of the Deed of Trust are hereby amended
to be October 1, 2011 and October 1, 2012, respectively.

 

(b)           The reference to ninety percent (90%) appearing in the definition
of “Release Price” in Section 6.1 of the Deed of Trust is hereby amended to be
one hundred percent (100%).

 

1

--------------------------------------------------------------------------------


 

(c)           The reference to seventy-five percent (75%) appearing in
Section 6.2 of the Deed of Trust is hereby amended to be sixty percent (60%).

 

3.             Continuing Validity.  The Deed of Trust, as amended herein,
continues to be in full force and effect.  Nothing herein contained shall affect
or impair the validity or priority of the lien and security interests granted by
the Deed of Trust.  This Amendment shall not constitute a novation or have the
effect of discharging any liability or obligation evidenced by the Deed of Trust
or the other Loan Documents.

 

4.             Severability.  The invalidity, illegality or unenforceability of
any provision of this Amendment shall not affect or impair the validity,
legality or enforceability of the remainder of this Amendment, and to this end,
the provisions of this Amendment are declared to be severable.

 

5.             Counterparts.  To facilitate execution, this Amendment may be
executed in as many counterparts by original or facsimile transmission as may be
convenient or required.  It shall not be necessary that the signature and
acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Amendment to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties hereto.

 

[SIGNATURE PAGES FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed by their duly authorized officers, to be effective as of the date first
above written.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MOUNTAIN
VILLAGE, LLC, a Colorado limited liability
company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                      

§

 

 

 

COUNTY OF                  

§

 

On this            day of                                2008, before me, the
undersigned Notary Public in and for the State of                         ,
personally appeared                                        to me personally
known who being by me duly sworn did say that he is the
                                          of Behringer Harvard Mountain Village,
LLC, a Colorado limited liability company, executing the foregoing instrument,
that the instrument was signed on behalf of Behringer Harvard Mountain Village,
LLC by authority, and said                                      acknowledged the
execution of the instrument to be the voluntary act and deed of Behringer
Harvard Mountain Village, LLC.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

Borrower’s Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company
(formerly known as Texans Commercial
Capital)

 

 

 

 

 

By:

 

 

Name:  Bill Henderson

 

Title:  Treasurer of the Board of Managers

 

STATE OF TEXAS                    

§

 

 

§

COUNTY OF                  

§

 

On this            day of                                2008, before me, the
undersigned Notary Public in and for the State of                         ,
personally appeared Bill Henderson to me personally known who being by me duly
sworn did say that he is the Treasurer of the Board of Managers of Credit Union
Liquidity Services, LLC, a Texas limited liability company, executing the
foregoing instrument, that the instrument was signed on behalf of the limited
liability company by authority of the limited liability company; and said Bill
Henderson acknowledged the execution of the instrument to be the voluntary act
and deed of the limited liability company.

 

Witness my hand and official seal.

 

 

 

 

 

Notary Public

 

 

 

My commission expires:

 

 

Lender’s Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Property

 

--------------------------------------------------------------------------------